DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
In addressing the rejection ground, each claim may not have been separately discussed to the extent the claimed features are the same as or similar to the previously-discussed features; the previous discussion is construed to apply for the other claims in the same or similar way.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/20/2021 has been entered.
 
	 Claim Rejections - 35 USC § 112
Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “between a power converter switch node input and a ground node, which contains new matters/subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The original disclosure didn’t describe which node is the power converter switch node input. In addition, with best understood, none of the input nodes of the power converter switch in fig. 2 fits the claiming features “a series coupling of a first node, a second node, a third node, a fourth node, a fifth node, between a power converter 
Clarification is required on this issues.
Claims 2-8 are rejected based on the dependency from claim 1.
Claim 3 recites the first node is coupled to a power converter switch node”. It’s not clear whether a power converter switch node input refers to the power converter switch node input in claim 1. In addition, with best understood, output node 254 is the first node recited in the claims.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites that “a series coupling of a first node, a second node, a third node, a fourth node, a fifth node, between a power converter switch node input and a ground node”, which renders the claim indefinite. It is unclear whether “a series coupling of a first node, a second node, a third node, a fourth node, a fifth node, between a power converter switch node input and a ground node” refers to “a series coupling of a first node, a second node, a third node, a fourth node, and a fifth node, wherein the series coupling is between a power converter switch 
In addition, it’s not clear which node is the “power converter switch node input” recited in claim 1.  Also see rejection under 35 U.S.C. 112(a).
Claims 2-8 are rejected based on the dependency from claim 1.
Claim 3 recites the first node is coupled to a power converter switch node”. It’s not clear whether a power converter switch node input refers to the power converter switch node in claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3-6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by de Cremoux (US 2019/0296641).



Regarding claim 3 (as best understood), de Cremoux discloses the circuit of claim 1, in which: the integrator circuitry includes a second resistor [e.g. R1] coupled between the first node and the second node and a second capacitor [e.g. C1] coupled between the second node and the ground node, the filter circuitry includes a third resistor [e.g. RH3/RL3/CT1] coupled between the second node and the third node [e.g. the input/output of RH2 /Vref1] and a third capacitor [e.g. Cff3/CT1] coupled between the third node and the ground node, the first node is coupled to a power converter switch node input, and the second node, the third node, the fourth node, and 

Regarding claim 4 (as best understood), de Cremoux discloses the circuit of claim 1, in which a difference in value of a current sense positive signal present at the second node and a current sense negative signal present at the third node is a ripple voltage of a power converter [e.g. 205, 210/206,211].

Regarding claim 5 (as best understood), de Cremoux discloses the circuit of claim 4, in which a difference in value of a positive slope signal present at the fourth node and a negative slope signal present at the fifth node is a slope compensation signal for the power converter.
Regarding claim 6 (as best understood), de Cremoux discloses the circuit of claim 5, in which the compensation signal mitigates sub-harmonic oscillation [e.g. without the compensation signal the subharmonic oscillation in the inductor current of the power inverter would have been worse] in an inductor current [see at least 215] of the power converter when the power converter is operating according to a constant frequency [e.g. the switching frequency] peak current control mode [e.g. buck mode/boost mode].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over by de Cremoux (US 2019/0296641) in view of Lu (US 2018/0123838).
Regarding claim 2 (as best understood), de Cremoux discloses the circuit of claim 1, in the buffer first input is a non-inverting input, and the second input is an inverting input coupled to the fourth node. de Cremoux does not explicitly disclose the buffer is a unity gain amplifier. However, Lu discloses an amplify buffer can be replaced with a unity-gain buffer [paragraph 0018]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by de Cremoux in accordance with the teaching of Lu regarding an amplifying circuit in order to utilized a well-known unity gain buffer to obtain predictable results.
	
Allowable Subject Matter
Claims 9-20 are allowed.
Response to Arguments
The amendments filed on 05/20/2021 have been addressed in the above sections. Applicant's arguments have been fully considered but they are not persuasive. 
Regarding claims 1-8, Applicant argues on pages 11-12 that “A person of ordinary skill in this art, reading the de Cremoux publication, would be instructed to compare the voltage outputs at the two terminals or switch nodes LX1 and LX2 of inductor 215. That person would not learn to form a series coupling of a first node, a second node, a third node, a fourth node, a fifth node, between a power converter switch node input and a ground node with buffer circuitry having a first input coupled to the third node, having a second input connected to the fourth 
In addition, Applicant argues on page 12 that “Modification of the technologies disclosed in the cited art apparently can only be motivated by use of prohibited hindsight reasoning, changing the intended use and function of the cited patents according to the limitations of the pending claims.” However, there is no modification for a 102 rejection.
Further, Applicant argues on page 12 that “Claim 1, as a whole, distinguishes over the cited art with the limitations of a slope compensation circuit, comprising a series coupling of a first node, a second node, a third node, a fourth node, a fifth node, between a power converter switch node input and a ground node; integrator circuitry coupled to the first and second nodes and the ground node; filter circuitry coupled to the second and third nodes and the ground node; buffer circuitry having a first input coupled to the third node, having a second input connected to the fourth node, and having an output coupled to the fourth node; first switch circuitry coupling the fourth node to the fifth node; a first capacitor coupled between the fifth node and the ground node; and a first resistor and a second switch coupled in series between the fifth node and the ground node.” As discussed above, de Cremoux discloses (with best understood) a slope compensation circuit [e.g. fig. 17], comprising: (a) a series coupling [claimed features dose not 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207.  The examiner can normally be reached on M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PATRICK C CHEN/Primary Examiner, Art Unit 2842